Title: To Thomas Jefferson from James Oldham, 24 December 1807
From: Oldham, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond December 24th 1807.
                        
                        Your Letter of the 15 Instant was this morning handed me by Mr. Gibson, its reference to one of the 12 October realey Surprisd Me, on returning home from inquirery of my
                            young men that worke with me, yours of the 12 Octr. was given to me oute of a Book which lay on my table—and informd that
                            my acquantance Mr. Giles the young man whombe jenerally does all the business of the Poast Office had sent the Letter to
                            my house the day after I setoute for Amherst-countey. my return from thence was aboute the 12th. of November, when I
                            Perceiv’d it nesary for me to repair immediately to Suffolk whare I was detaind for 3 weaks. and this morning I had just
                            ariv’d from Petersburge when I fell in with Mr. Gibson; “my being of late so frequentley cawl’d from home has been the caws
                            of this delay which I much regrett as to aney services that I may be capable of Performing will at all times be Executed
                            with the gretest chearfulness, and I trust this will be Proven at the experation of Life: May Heaven be your fee for
                            servises and examples to your contery. With Grate Respect. I remain your Obt Hmb Servent.
                        
                            J: Oldham
                            
                        
                        
                            43 F.4 I. of San domingo wood.
                            31.8 of Baydo. 1½ I.
                            75.0 at 3/. e foot.$37.50c.
                            the two Planks for tables measure 27 I. at one end and 26. I. at the other by 10.3 I. long. I coul’d not
                                possabelly finde any wider and supposed this could be made to answer, it is very nice and solid. there is very Little
                                of San domingo wood made use of heare, the 1½ I. Plank is Bay wood and very good for the Perpose intended. I have it
                                nicely cased in a box so as it shal not receive any damage in the carrage, and I expect a convayance aboute Munday
                                next.
                            I have a Plentey of work on hand heare but have Lately bin solicited over to Peters-Burge to undertake
                                the building of a Large Hotell—which I expect to be decided on in a few days.
                        
                    